                       Case 5:21-cr-00357-JKP Document 3 Filed 08/04/21 Page 1 of 3
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                                     FILED
                                                             for the                                           August 04, 2021
                                                                                                            CLERK, U.S. DISTRICT COURT
                                             WESTERN District of TEXAS                                      WESTERN DISTRICT OF TEXAS

                  United States of America                      )
                                                                                                                      Jackson
                                                                                                        BY: ________________________________
                                                                                                                                DEPUTY
                             v.                                 )
                                                                )       Case No. SA-21-MJ-866
                                                                )
                                                                )
                    DONYA WAITERS                               )
                                                                )
                           Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 2, 2021                                in the county of Bexar                              in the
Western                District of Texas                    , the defendant(s) violated:
            Code Section                                                  Offense Description
18 U.S.C. § 924(c)                         Possession of Firearm in Furtherance of a Drug Trafficking Crime

                                           PENALTIES: Not less than 5 Years Imprisonment, $250,000 Fine, 5
                                           Years Supervised Release, $100 Mandatory Special Assessment.



         This criminal complaint is based on these facts:

See attached affidavit




              Continued on the attached sheet.



                                                                                           Complainant’s signature

                                                                        Matthew Roe, FBI Special Agent
                                                                                            Printed name and title
    Sworn to before me and signed in my presence.
    Sworn to telephonically and signed electronically.


Date: August 4, 2021 at 1:42pm
                                                                                              Judge’s signature

City and state:      San Antonio, Texas                                 Elizabeth S. Chestney, U.S. Magistrate Judge
                                                                                            Printed name and title
          Case 5:21-cr-00357-JKP Document 3 Filed 08/04/21 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

                 AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Special Agent Matthew Roe, being duly sworn do hereby depose and state:

   1. Your affiant is currently employed as a Special Agent (SA) with the Federal Bureau of
      Investigation (FBI) and has been so employed by the FBI since July 2010. I was previously
      employed by the South Charleston Police Department in West Virginia. I am currently
      assigned to the San Antonio FBI Safe Streets Task Force. My responsibilities include
      investigating violent gangs in the San Antonio area.

   2. On June 2, 2021, in the Western District of Texas, San Antonio Police Department (SAPD)
      Street Crimes Unit (SCU) Officer Reynaldo Sanchez was patrolling the San Antonio east
      patrol area when he was advised that Detective Jaimes and Detective Carmona had
      observed DONYA WAITERS, a documented “Crip” gang member, on foot near the 200
      block of Ferris Avenue. Waiters was known to frequent the area and, at the time, had nine
      active county warrants. The warrants included unlawful carrying of a weapon (x3), failure
      to provide information to law enforcement, evading arrest with a vehicle, possession of
      marijuana (x2), and evading arrest (x2).

   3. SAPD Eagle (Helicopter) was requested because of Waiters’ proclivity to run from police
      when approached. While SAPD Eagle was conducting surveillance, Waiters was observed
      walking to a 2016 Silver Chrysler 200 bearing a temporary Texas license plate. Waiters
      was seen entering the vehicle and sitting in the driver’s seat for a brief period. Waiters was
      the only person observed sitting in the vehicle. Waiters then exited the vehicle and walked
      to the street, where a silver four door vehicle was parked. Waiters was observed leaning
      into the vehicle and completing a hand-to-hand transaction with an occupant of the vehicle.
      The vehicle then left as Waiters walked away and sat down in a chair along the roadside.

   4. Officer Sanchez and other officers in the area were advised of Waiters’ clothing
      description, which was a gray shirt, gray shorts, and a pair of orange and white shoes.
      Officers approached Waiters in unmarked patrol vehicles, in an attempt to place Waiters
      in custody for his active warrants. Officers utilized their vehicle’s emergency lights. Upon
      seeing the police vehicles, Waiters stood up and ran on foot, away from officers.

   5. Officer Sanchez then exited his vehicle, in full police uniform, and pursued Waiters on
      foot. At one point during the pursuit, Waiters collided with Officer Sanchez. Waiters ran
      for a short distance and lost his footing. As Waiters fell to the ground, Officer Sanchez saw
      Waiters throw a plastic baggie under a nearby parked vehicle. A Chrysler vehicle key fob
      fell out of Waiters’ pocket when he fell to the ground. The fob was confirmed to belong to
      the above-mentioned Chrysler 200. SAPD took Waiters into custody without further
      incident. Waiters stated that he had run from officers because he was aware of his active
      warrants.
         Case 5:21-cr-00357-JKP Document 3 Filed 08/04/21 Page 3 of 3




  6. Officer Sanchez advised Officer Vega that Waiters had thrown an item near the parked
     vehicle. Officer Vega located a plastic baggie containing multiple pieces of white “crack”
     cocaine (9 grams). The suspected crack cocaine field tested positive for the presence of
     cocaine.

  7. Detective Jaimes obtained a search warrant for the silver Chrysler 200. The vehicle was
     searched and found to contain a black Ruger 5.7X28 handgun bearing serial number
     64222334. Officer Lozano located the firearm under the driver’s seat. Also located in the
     vehicle were approximately 143.1 grams of marijuana, a digital scale, and a bottle of
     codeine/promethazine (416.1 grams).

  8. Based on my training and experience, Waiters’ actions, including Waiters walking to and
     from his vehicle and the quick, furtive hand-to-hand transaction observed by Eagle and
     detectives on the ground, are indicative of common methods used by narcotics traffickers
     for distribution. A common tactic or practice used in high drug trafficking areas is for
     dealers to have a central location where they store and/or hide their narcotics for sale.
     Dealers will often use an unsuspecting area or item to conceal their narcotics. In this case,
     Waiters appeared to be using his vehicle for this purpose. Utilizing these tactics ensures
     that if the dealer is robbed or stopped by police, the dealer is not in possession of a large
     amount of narcotics, so the loss is minimized and the dealer will be charged with a lesser
     crime. Individuals who distribute narcotics in this manner are oftentimes armed with a
     firearm or have a firearm near the narcotics stash for protection or intimidation purposes.
     Your affiant believes Waiters knowingly carried a firearm in his vehicle for these purposes.

  9. Based on the above facts, your affiant believes there is probable cause that DONYA
     WAITERS committed the offense of Possession of Firearm in Furtherance of a Drug
     Trafficking Crime, in violation of 18 U.S.C. § 924(c).



                                                                          _________
                                            Special Agent Matthew Roe
                                            Federal Bureau of Investigation



SUBSCRIBED AND SWORN TO BEFORE ME THIS 4TH DAY OF AUGUST, 2021.



                                            ______________________________________
                                            HONORABLE ELIZABETH S. CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE
